ORIGINAL                                                                                           11/19/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: DA 21-0559


                                        DA 21-0559
                                                                                FILED
 SERGIO VALDEZ SALAS,
                                                                                 NOV 19 2021
                                                                               Bowen Greenwood
             Plaintiff and Appellant,                                        Clerk of Supreme Court
                                                                                State of ttelc-,ntana


       v.                                                            ORDER

 ARBY'S,

             Defendant and Appellee.



       On November 12, 2021, the Court rejected Appellant Sergio Valdez Salas's opening
brief and sent it back for deficiencies. Salas has now filed a motion for an extension of
time within which to file his opening brief.
       Pursuant to M. R. App. P. 13, the opening brief is due 30 days after the record is
filed. Upon further review of the case, the Court notes that the record in this matter is not
yet complete. Thus, no extension is necessary at this time. Appellant's brief will be due
30 days after the District Court record and necessary transcripts have been filed.
       DATED this )1
                   day         of November, 2021.
                                                  For the Court,




                                                                   Justice